IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00406-CR
                                No. 10-14-00407-CR

MICHAEL EDWARD STRICKLAND,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 82nd District Court
                                Falls County, Texas
                          Trial Court Nos. 8032 and 8033


                          MEMORANDUM OPINION


      Michael Edward Strickland was convicted for two charges of Indecency with a

Child. See TEX. PENAL CODE ANN. § 21.11 (West 2011). He now appeals the denial of his

motion for DNA testing filed in each of those convictions.

      Strickland’s briefs in these appeals were due to be filed in this Court on or before

May 26, 2015. To date, no briefs have been filed. By letter dated June 3, 2015, the Clerk

of this Court notified Strickland that his briefs were past due and warned him that
unless briefs or satisfactory responses were received within 14 days from the date of the

letter, the Court would conclude these appeals were not taken with the intention of

pursuing them to completion but instead taken for the purpose of delay and would

dismiss the appeals without further notice, under the Court’s inherent authority, for

want of prosecution. More than 14 days have passed and Strickland has not filed his

briefs or any other response.

        Accordingly, we conclude Strickland’s appeals of the denials of his motions for

DNA testing were not taken with the intention of pursuing them to completion but

instead taken for the purpose of delay and dismiss these appeals, under the Court’s

inherent authority, for want of prosecution. See Ealy v. State, 222 S.W.3d 744, 745 (Tex.

App.—Waco 2007, no pet.); Peralta v. State, 82 S.W.3d 724 (Tex. App.—Waco 2002, no

pet.); Stavinoha v. State, 82 S.W.3d 690 (Tex. App.—Waco 2002, no pet.).




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed June 25, 2015
Do not publish
[CR25]




Strickland v. State                                                                Page 2